[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO STAY
The record of the Florida proceedings reveals that a default judgment was entered against the defendant for its failure to file any documents or pleadings required by law. Since the Florida record indicates that there was neither appearance nor pleading filed by the defendant, the default judgment is based, at least in part, on a failure to appear. Neither party has supplied the Court with the Florida rules of practice. The answer and special defenses filed by the defendant were filed in support of his motion to vacate the default judgment. As that default was not vacated these pleadings were not operative. Indeed, the defendant's willingness to submit to Florida jurisdiction is irrelevant in light of the default judgment.
Since the record clearly indicates no appearance on behalf of the defendant prior to the entry of the default, this judgment is not subject to enforcement under C.G.S. 52-604 et seq.
The motion for stay (#103) is granted.
BY THE COURT Elaine Gordon, Judge